                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LOUIS DIXON and FELICIA M. DIXON,
individually and on behalf of ENN, JDN, and
LNJ, minors,                                        Case No. 17-11841
                                                    Honorable Laurie J. Michelson
        Plaintiffs,                                 Magistrate Judge Mona K. Majzoub

v.

DEPARTMENT OF HEALTH & HUMAN
SERVICES, et al.,

        Defendants.


     ORDER DENYING PLAINTIFFS’ MOTION FOR EXTENSION OF TIME [16, 17]
             AND DISMISSING COMPLAINT WITHOUT PREJUDICE


        In the year-and-a-half since Plaintiffs filed their complaint, the case has not progressed.

In August 2017, Plaintiffs were ordered to supplement their complaint. The supplement was to

include Defendants’ service information. That information is needed for the U.S. Marshal to

serve Defendants. The original deadline for the supplement was August 31, 2017. Plaintiffs

requested an extension of that deadline, and the Court gave Plaintiffs until November 21, 2017.

(R. 9, PageID.143) Plaintiffs then asked for 180 more days. (R. 11.) The Court also granted that

request: “Plaintiffs have until May 14, 2018 to file their supplement.” (R. 12, PageID.153.)

Around that date, Plaintiffs made a third request for an extension. (R. 13.) The Court, again,

granted the request. But the Court explained that would be the last extension: “the Court will

grant one final extension. But if Plaintiffs do not file a supplement consistent with this Court’s

screening order (see R. 5, PageID.125) by November 30, 2018, this case will be dismissed

without prejudice to refiling a new lawsuit.” (R. 14.)
       On November 30, 2018, Plaintiffs filed their fourth request for an extension to file their

supplement. The Court will adhere to its prior order. Plaintiffs have not filed the supplement; so

Plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE to filing a new lawsuit.

       SO ORDERED.



                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE
Date: December 4, 2018




                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, December 4, 2018, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
